Citation Nr: 1751757	
Decision Date: 11/13/17    Archive Date: 11/22/17

DOCKET NO.  12-26 510	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES


1.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for bilateral hearing loss disability, and if so, whether the claim should be granted.

2.  Whether new and material evidence has been presented to reopen a claim of entitlement to service connection for residuals of a right eye injury, and if so, whether the claim should be granted.

3.  Entitlement to service connection for degenerative disc disease (DDD) of the lumbar spine.

4.  Entitlement to service connection for migraines.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Isaacs, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1961 to September 1963. 

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In October 2012, the Veteran requested a hearing at the RO before a Veterans Law Judge (Travel Board hearing).  The Veteran was scheduled for the requested hearing on June 16, 2015.  His representative then reported on June 12, 2015, that he would be unable to attend the hearing and requested that the Veteran be rescheduled for another Travel Board hearing.  The Board remanded the claims in October 2015 to afford the Veteran a Travel Board hearing.  A hearing was scheduled for February 2017; however, the Veteran did not attend the hearing and has not requested that the hearing be rescheduled.  The Board notes the Veteran's representative submitted an October 2017 brief which did not include a request for another hearing.  As a result, the Board will consider the Veteran's hearing request withdrawn.  See 38 C.F.R. § 20.704 (d) (2017).

Additional evidence has been received since the most recent August 2014 supplemental statement of the case (SSOC), including an October 2014 substantive appeal and November 2014 representative's statement.  Given the decision below resulting in reopening two claims and remanding all four claims, the Veteran is not prejudiced by the Board's decision without waiver or issuance of another SSOC.  See 38 C.F.R. § 20.1304(c)(2017).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The claims of service connection for a right eye disorder, bilateral hearing loss, a back disability, and migraine are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).


FINDINGS OF FACT

1.  An October 2005 rating decision denied service connection for bilateral hearing loss and a right eye injury; the decision was not appealed, nor was new and material evidence received within the appeal period.

2.  Evidence received since the October 2005 rating decision relates to an unestablished fact necessary to substantiate the claims of service connection for hearing loss and a right eye injury.


CONCLUSIONS OF LAW

1.  The criteria to reopen the claim of service connection for hearing loss have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).

2.  The criteria to reopen the claim of service connection for a right eye disorder have been met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Claims to Reopen

The Veteran initially sought service connection for headaches and an eye injury in October 1973.  In a letter sent to the Veteran in December 1973, the RO informed him that no action could be taken on his claim until he submitted the information requested therein.  In another sent that same month, the Veteran was asked to submit information so that further action could be taken on his claims for compensation.  The Veteran did not respond to these notice letters and no additional evidence was ever submitted.  For this reason, the October 1973 claims were considered abandoned.  See 38 C.F.R. § 3.158.

The Veteran filed applications for service connection for hearing loss and the right eye in November 2004.  In a rating decision dated in October 2005, the RO denied service connection for hearing loss and a right eye injury on the grounds that the medical evidence of record failed to show that the disabilities had been clinically diagnosed and as no hearing loss or right eye injury was shown in service.  The Veteran did not appeal the decision and no new and material evidence was received within a year.  Thus, the October 2005 rating decision became final with regard to hearing loss and a right eye disorder.  38 U.S.C.A. § 7105 (c); 38 C.F.R. § 20.302, 20.1103.

VA may reopen and review a claim, which has been previously denied, if new and material evidence is submitted by or on behalf of the Veteran.  38 U.S.C.A. § 5108.  New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156 (a).

The United States Court of Appeals for Veterans Claims (Court) held in Shade v. Shinseki that the language of 38 C.F.R. § 3.156 (a) creates a low threshold to reopen, and emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159 (c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  24 Vet. App. 110, 120-21 (2010).  

The provisions of 38 U.S.C.A. § 5108 require a review of all evidence submitted by or on behalf of a claimant since the last final denial on any basis to determine whether a claim must be reopened.  See Evans v. Brown, 9 Vet. App. 273, 282-83 (1996).  For purposes of the new and material analysis, the credibility of the evidence is presumed.  Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).

The evidence of record at the time of the October 2005 rating decision included the November 2004 claim, the Veteran's DD Form 214, notification from the VA Medical Center that they had no record of treatment from 1963 to 1964 and the Veteran's service treatment records from October 1961 through September 1963.

With regard to the hearing loss claim, evidence received since October 2005 included the November 2010 VA examination.  This examination established current bilateral hearing loss for VA purposes under 38 C.F.R. § 3.385.  The examiner also addressed a potential nexus for the Veteran's hearing loss, which will be further addressed below in the remand portion of the decision.  

With regard to the claim for a right eye disorder, evidence received since the October 2005 decision includes a September 2012 substantive appeal from the Veteran.  He indicated that his eye disorder had its onset when he was playing basketball in Wurzburg, Germany.  He stated he suffered a severe cut to his eye, forcing him to be taken to the Wurzburg Army hospital in Germany.  For the limited purposes of reopening this claim, the credibility of this statement is presumed.

The evidence is new since it was not of record at the time of the October 2005 rating decision; and, presuming its credibility, it is material as it addresses previously unestablished elements- current disabilities and causal nexus - and raises a reasonable possibility of substantiating the claims.  The evidence addresses whether the Veteran suffered injuries in service and has current disabilities which may have had their onset during service.  New and material evidence having been presented, the claims of service connection for hearing loss and a right eye disorder are reopened and will be further addressed in the remand portion of the decision below.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.15 (a).


ORDER

New and material evidence having been submitted, the Veteran's claim of service connection for bilateral hearing loss is reopened; to this limited extent, the appeal is granted.

New and material evidence having been submitted, the Veteran's claim of service connection for a right eye disorder is reopened; to this limited extent, the appeal is granted.


REMAND

Having reopened the claims of service connection for bilateral hearing loss and a right eye disorder based on new and material evidence, the Board has jurisdiction to review the underlying claims for service connection de novo, based on the whole record.  For the reasons that follow, the Board finds that further development is warranted.  Additionally, the other two claims on appeal, service connection for a back disorder and migraines, are also remanded for further development.  While the Board regrets this delay, additional development is required in order to fairly decide the Veteran's claims.

A.  Right Eye Disorder

A service treatment record dated May 1963 documented the Veteran had conjunctivitis.  Additionally, the Veteran filed a November 1973 claim for an eye disorder in which he indicated was "injured while on active duty."

Significantly, the Veteran also submitted a September 2012 substantive appeal in which he indicated his eye problems started while he was playing basketball during service, in Wurzburg, Germany.  He stated he was sent to the hospital after his eyeball was badly cut.  A September 2014 substantive appeal was also submitted in which the Veteran reported going to the base hospital after having his eye cut in 1962 and that he wore an eye patch for three weeks due to the injury.

Based on this evidence, the RO should request any applicable records of the Veteran's inpatient treatment at the Wurzburg Army Hospital in Germany.  After attempting to obtain such records, the Veteran should be afforded a VA eye examination to determine if he has a current eye disability, and if so, such disorder is related to service, including being cut while playing basketball.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

B.  Bilateral Hearing Loss

The Veteran's service treatment records are silent for complaints or treatment for hearing loss, including his August 1963 separation examination.  However, his military occupational specialty (MOS) was as an auto repairman, an MOS with a high probability of hazardous noise exposure.

Following the Veteran's March 2010 claim, the RO afforded him a November 2010 VA examination.  The Veteran reported exposure to artillery during service and that he was not exposed to loud noise post-service as a civilian or recreationally.  The examiner found that the Veteran suffered bilateral hearing loss.  38 C.F.R. § 3.385.  She concluded it is less likely than not that the Veteran's hearing loss is due to or a result of noise exposure he suffered during service.  She noted the Veteran's hearing was normal at entrance and separation from service.

The Board finds the November 2010 audiological examination was inadequate.  The examiner's rationale for the negative nexus opinion, that there was a lack of hearing loss upon entrance and separation from service, is insufficient.  Unfortunately, the medical opinion provided by the VA examiner was inadequate, as he relied solely on the fact that hearing loss was not evident during service.  The Board, however, notes that the absence of in-service evidence of documented hearing loss in service is not fatal to the claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Therefore, an additional opinion is required to further discuss the Veteran's in-service noise exposure and whether his current hearing loss is related to such.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). 

C.  Migraines

The Veteran's service treatment records are silent for any treatment or diagnosis of migraines, including the August 1963 separation examination.  The Board notes in the October 1961 report of medical history, the Veteran noted frequent or severe headaches.

Post-service, the Veteran received treatment in January 2006 for headaches.  The Veteran reported intermittent headaches and the physician indicated that he was most likely experiencing a musculoskeletal headache.  Additionally, the Veteran indicated in the September 2014 substantive appeal that his headaches are related to an accident he suffered playing basketball in service, in which he injured his eye.  

Based on the Veteran's assertions, the claims of service connection for migraines and a right eye disorder are intertwined.  As no VA examination has been provided for the headaches, the Veteran should be afforded a VA examination to determine if he suffers from a headache disorder, and if such is related to service.  Further, an opinion is required to address the theory of secondary service connection, as well as any relevant records obtained as a result of this remand.  See McLendon at 81.  

D.  Lumbar Spine

The Veteran's service treatment records reflect that he reported pain in his back in June 1962.  The service treatment record indicated a sprained back.  The Veteran's separation examination in August 1963 did not indicate a back disorder.

An April 2007 medical record indicated the Veteran sought treatment for intermittent back discomfort.  He was found to have degenerative arthritis of the lumbar spine.  The Veteran was afforded an October 2010 VA examination in which the examiner diagnosed him with age appropriate DDD and osteoarthritis of the lumbar spine.  He noted the Veteran experienced arthritis approximately 50 years following service with the first evidence of a diagnosis made approximately 40 years following service.  He stated the condition is not the result of the lumbar strain which was treated conservatively in the early 1960's and further, the separation examination indicated the Veteran's symptomatology had resolved.  He noted therefore, it is unlikely that the Veteran would have resolution of his symptoms with subsequent delayed onset of chronic degenerative disabling pain.

Thereafter, the Veteran's representative submitted a November 2014 statement in which he discussed the October 2010 VA opinion.  He indicated an opinion was being requested as to the likelihood of a chronic degenerative condition of both the discs and vertebral bodies, which predated a 2013 accident.  He noted the Veteran's military service likely initiated the degenerative process of the discs and vertebrae of the lumbar spine.

The Board finds the October 2010 VA examination report to be adequate.  However, as new relevant evidence has been submitted following the October 2010 VA opinion, a remand is necessary to obtain an addendum opinion to determine if the Veteran's lumbar spine DDD had its onset during service.

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate record depositories and obtain any records of treatment the Veteran received from the Wurzburg Army Hospital in Germany.  Inquiries should be made regarding the time period from October 12, 1961 to September 28, 1963 as a result of the alleged in-service injury to the Veteran's right eye in which he indicated getting cut and requiring an eye patch.  All requests for records and the responses must be associated with the claims folder.

The Veteran must be notified of the attempts made to obtain these records and why further attempts would be futile, and allowed the opportunity to provide such records himself.

2. After associating any pertinent, outstanding records with the claims file, schedule the Veteran for a VA examination to address the nature and etiology of his claimed right eye disorder.  The claims folder should be made available to and reviewed by the examiner to include any medical records obtained from Wurzburg Army Hospital in Germany and the Veteran's lay statements, and all necessary tests should be conducted. 

The examiner should first identify whether the Veteran has a current right eye disability.

Then, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) that any identified right eye disability is related to or had its onset in service, to consider the Veteran's contention of having his eye cut during service while playing basketball.  A rationale should be provided.

3. Then, request an addendum opinion from the November 2010 VA examiner or, if the examiner is unavailable, a suitably qualified VA examiner to ascertain the nature and etiology of the Veteran's bilateral hearing loss disability.  The claims file should be made available to the examiner.

Then, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current bilateral hearing loss had its onset during service or within a year of discharge; or, is otherwise related to service, including to his in-service military noise exposure as an auto repairman.

When rendering this opinion, the examiner is advised that the lack of audiometric evidence of in-service hearing loss alone is legally insufficient to negate a finding of direct service connection.  Such audiometric data may be a factor, considered with other cited evidence, to form a legally sufficient rationale for the requested opinion.

4. Then, schedule the Veteran for a VA examination to address the nature and etiology of his claimed migraine disorder.  All necessary tests should be conducted. 

The examiner should identify whether the Veteran has a migraine disability.

Then, the examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's migraine disorder had its onset during, or is otherwise related to service.

If not related to service, and if the Veteran's right eye disorder is determined to be related to service, the examiner should opine whether it is at least as likely as not (50 percent or greater probability) that any migraine disorder was caused, or aggravated, by the eye disorder.

The examiner should note that in answering this question, two opinions are required: one for proximate causation and a second for aggravation.  The term "aggravation" means a permanent worsening of a disability beyond its natural progression.  If aggravation is found, then, to the extent possible, the examiner should establish a baseline level of severity of the headaches prior to aggravation by the eye disability.  All opinions should include a complete rationale.

5. Then, request an addendum opinion from the October 2010 VA examiner or, if the examiner is unavailable, a suitably qualified VA examiner to ascertain the nature and etiology of the Veteran's lumbar spine disability.

The examiner must opine whether it is at least as likely as not (50 percent probability or greater) that the Veteran's lumbar spine disability had its onset during, or is otherwise related to, the Veteran's service, to include his June 1962 back treatment.

All opinions should include a complete rationale.

6. Finally, readjudicate the appeal.  If the benefits sought remain denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
D. JOHNSON
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


